


110 HR 5403 IH: 13th Regional Corporation Land

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5403
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Young of Alaska
			 (for himself and Mr. Dicks) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to
		  provide an equitable distribution of land to the 13th Alaska Native Regional
		  Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 13th Regional Corporation Land
			 Entitlement Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that authorizing a land entitlement for the 13th Regional Corporation
			 would provide an equitable land entitlement for that Corporation.
			(b)PurposeThe
			 purpose of this Act is to provide an equitable distribution of land for the
			 shareholders of the 13th Regional Corporation.
			3.Land
			 entitlementThe Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end
			 the following new section:
			
				43.The 13th
				regional corporation land entitlement
					(a)EntitlementNot
				later than 5 years after the date of the enactment of the 13th Regional
				Corporation Land Entitlement Act, the 13th Regional Corporation may select,
				subject to subsections (b) and (c), not more than 1,453,388 acres from public
				lands which were withdrawn by the Secretary for selection, or were otherwise
				available for selection, but which were not selected by, or if selected not
				conveyed to, the State of Alaska, another Regional Corporation, a Village
				Corporation, or a Group Corporation. Any withdrawal eligible for selection
				under this subsection which will expire prior to the end of the five-year
				selection period for the 13th Regional Corporation shall be extended to the end
				of the selection period provided by this subsection. Prior to making each
				selection, the 13th Regional Corporation shall consult with and solicit the
				comments of the Regional Corporation for the geographical region within which
				the selection is located.
					(b)ApprovalNo
				selection may be made within the geographical region of any Regional
				Corporation under subsection (a) without the prior written approval of such
				Regional Corporation.
					(c)Conveyances;
				limitations; restrictions
						(1)ConveyancesSubject
				to the limitations in paragraphs (2) and (3), the Secretary shall convey to the
				13th Regional Corporation the surface and subsurface estate of no more than
				1,162,710 acres of the lands selected pursuant to subsection (a).
						(2)Limitations on
				conveyances
							(A)Previously
				selected landsThe 13th Regional Corporation may select any of
				the following, but the Secretary shall not convey the land selected unless the
				State of Alaska or any Regional Corporation, Village Corporation, or Group
				Corporation which made or has the right to make a selection has relinquished
				its selection or right to make its selection.
								(i)Lands validly
				selected by, but not yet conveyed to, the State of Alaska pursuant to the
				Alaska Statehood Act or any other provision of law.
								(ii)Lands validly
				selected by, but not yet conveyed to, another Regional Corporation, a Village
				Corporation, or a Group Corporation.
								(B)ConditionsAny
				selections made by the 13th Regional Corporation that are subject to such valid
				selections shall be subordinate to those valid selections. Selections are valid
				if they are on file with the United States and have not been finally
				adjudicated or all appeal rights from any final adjudication have not lapsed or
				been exhausted, whether or not such selections are in compliance with all
				applicable standards, including without limitation time restrictions. Valid
				selections also include selections for land in excess of the amount of land to
				which the selecting entity may be entitled.
							(C)Other
				limitationsThe 13th Regional Corporation may not select the
				following:
								(i)Any land without
				the approval of any Native individual or Native owned or public entity that
				owns a partial interest in that land.
								(ii)Any Land that the
				State of Alaska, a Regional Corporation, a Village Corporation or a Group
				Corporation could select or acquire through the exercise of statutory or
				contractual rights of selection or acquisition, whether or not those rights
				have been exercised or are subject to discretionary actions by governmental
				entities, without the approval of the State of Alaska, Regional Corporation,
				Village Corporation or Group Corporation.
								(iii)Any land within
				any area withdrawn for selection pursuant to sections 11 or 14 of this Act or
				otherwise withdrawn by the Secretary for selection if a Village Corporation or
				Regional Corporation has unexercised selection rights or rights to conveyance
				in that area without the approval of the Village Corporation and Regional
				Corporation.
								(3)RestrictionsSelected lands which are eligible for
				conveyance to the 13th Regional Corporation shall be conveyed subject to valid
				existing rights, in the same manner and subject to the same reservations and
				restrictions that are applicable to lands selected by and conveyed to other
				Regional Corporations pursuant to this Act. The lands conveyed to the 13th
				Regional Corporation shall remain available for traditional and customary
				subsistence uses unless safety considerations otherwise warrant. Additionally,
				until the lands conveyed to the 13th Regional Corporation are developed, as
				defined in section 907(d) of Public Law 96–487 (43 U.S.C. 1636(d)), they shall
				be managed under policies consistent with the land management policies
				applicable to any adjacent Native Corporation owned lands.
						(d)Reserved
				landsThe 13th Regional Corporation may not select any of the
				following:
						(1)Lands within any
				conservation system unit as defined in section 102 of the Alaska National
				Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
						(2)Acquired
				lands.
						(3)Lands immediately
				surrounding any building, permanent structure, or other development owned or
				controlled by the United States, another unit of government, or any person,
				including Native owned cabins or campsites on public lands or without the
				permission of the public land owner.
						(4)Lands withdrawn or
				reserved for national defense purposes.
						(5)Lands within the
				National Petroleum Reserve, Alaska.
						(6)Lands within the
				Tongass and Chugach National Forests.
						(e)Right of first
				refusalThe 13th Regional Corporation shall not transfer all or
				any portion of lands or interests therein that it acquires pursuant to this
				section to a third party without first making a written offer to sell that same
				land or interest therein to the Regional Corporation for the geographical
				region within which the land or interest therein is located at the amount (or
				its cash equivalent) offered by the third party who desires to acquire the land
				or interest therein. The following terms shall govern such transfers and
				offers:
						(1)The offer shall be
				made to the Regional Corporation not less than 30 days before any proposed
				transfer of such land and shall state the price and terms of the proposed
				transfer, and the name and address of both the offerer and offeree.
						(2)Not later than 20
				days after the receipt of the offer, the Regional Corporation may exercise an
				option to purchase all, but not less than all, of the land or interest therein
				that is to be transferred on the terms in the offer or their cash
				equivalent.
						(3)If the Regional
				Corporation does not purchase all of the land or interest therein to be
				transferred within the required time, then the 13th Regional Corporation may
				transfer all of the land or interest therein offered (but not a lesser or
				greater amount) to the third party specified in the offer, but not for a price
				less or on terms different from those originally made by the third party. Any
				land or interest therein not transferred by the 13th Regional Corporation to
				the specified third party not later than 60 days after making the offer to the
				Regional Corporation shall again become subject to the restrictions of this
				subsection as though it had never been offered.
						(4)For purposes of
				this subsection, transfer means the sale, transfer, or exchange
				of land or interests therein in gravel, oil and gas, minerals, water or timber
				that have been leased to a third party for consideration, including a lease or
				royalty payment but does not include an exchange for other land or an interest
				therein within the state of Alaska pursuant to section 22(f) of this Act or
				section 1302(h) of the Alaska National Interest Lands and Conservation Act,
				mineral or other leasing on commercially reasonable terms, or the pledge,
				encumbrance or grant of a security interest on commercially reasonable
				terms.
						.
		4.Revenue
			 sharingSection (1)(A) of
			 Section 7(i) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(i)) is
			 amended to read as follows:
			(1)(A)Except as provided by
			 subparagraph (B), 70 percent of all revenues received by each of the 12
			 Regional Corporations organized under subsection (a) from the timber and
			 subsurface estate patented to it pursuant to this Act, and 15 percent of all
			 revenues received by the 13th Regional Corporation organized under subsection
			 (c) from the timber and subsurface estate patented to it pursuant to the 13th
			 Regional Corporation Land Entitlement Act, shall be divided annually by the
			 Regional Corporation among the 12 Regional Corporations organized pursuant to
			 subsection (a) according to the number of Natives enrolled in each region
			 pursuant to section 5 of this Act. An additional, 10 percent of such revenues
			 received by the 13th Regional Corporation, shall be distributed to the Regional
			 Corporation for the geographical region where the resources giving rise to such
			 revenues are located. If the resources developed are on lands originally
			 withdrawn for selection by a Village Corporation, then one-half of the 10
			 percent paid to the local Regional Corporation shall be distributed by that
			 corporation to the Village Corporation. Revenues distributed by or received
			 from the 13th Regional Corporation are not subject to the requirements of
			 subsections (j), (k), (l), (m), and (n) of this section.
				(B)The Regional Corporations, including
			 the 13th Regional Corporation shall determine the revenues required to be
			 distributed pursuant to this subsection in accordance with the section 7(i)
			 Settlement Agreement by and between the 12 Regional Corporations created
			 pursuant to subsection (a), as previously or hereafter amended, and shall be
			 bound by the provisions of that Agreement with respect to the revenues they
			 distribute. The 13th Regional Corporation shall be bound by any amendment to
			 the section 7(i) Settlement Agreement unless the amendment is not of general
			 applicability to the other Regional Corporations. Nothing in this section shall
			 be construed to grant the 13th Regional Corporation any rights with respect to
			 any revenues distributed by the 12 Regional Corporations pursuant to section
			 7(i), or to grant the 13th Regional Corporation the right or power to approve
			 any amendment to the section 7(i) Settlement Agreement.
				
